       9:20-cv-04271-JD          Date Filed 08/17/21      Entry Number 23         Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

Karim Abdullah Hasan,                          )            Case No.: 9:20-cv-04271-JD-MHC
                                               )
                         Petitioner,           )
                                               )
                   vs.                         )
                                               )                OPINION & ORDER
S.W. Phelps,                                   )
                                               )
                         Respondent.           )
                                               )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Molly H. Cherry (“Report and Recommendation” or “Report”), made in accordance

with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) of the District of South Carolina. 1

Petitioner Karim Abdullah Hasan (“Hasan” or “Petitioner”), proceeding pro se, filed this Petition

for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. Plaintiff is incarcerated at Federal

Correctional Institution Edgefield (“FCI Edgefield”).

       Hasan filed this Petition against S.W. Phelps (“Phelps” or “Respondent”) seeking habeas

relief pursuant to 28 U.S.C. § 2241, asserting that the Bureau of Prisons (“BOP”) miscalculated

his sentence by failing to award jail credit as ordered by the sentencing court. The Petitioner

contends that on September 14, 2015, in the United States District Court for the Eastern District

of Tennessee, he was sentenced to 192 months imprisonment to run concurrently with his state




1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The Court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The Court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1
       9:20-cv-04271-JD         Date Filed 08/17/21        Entry Number 23         Page 2 of 3




sentences. (DE 1, pp. 6–7.) Petitioner requests that the BOP correct his sentence by giving him

jail credits for the three and one-half years he was in state custody. (DE 1, p. 7.)

        On February 12, 2021, Phelps filed a Motion for Summary Judgment alleging inter alia

that Petitioner failed to exhaust administrative remedies before seeking federal court review. (DE

17.) The Magistrate issued a Roseboro Order on February 6, 2021, pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir.1975), advising the Petitioner of the motion and the possible

consequences if he failed to respond adequately. (DE 18.) On March 18, 2021, Petitioner filed a

Response in Opposition alleging he had exhausted his administrative remedies. (DE 19.)

        On July 8, 2021, the Magistrate Judge issued the Report recommending that Respondent’s

Motion for Summary Judgment be granted, and Petitioner’s claim be dismissed for failure to

exhaust administrative remedies. (DE 21.)

        The Petitioner filed no objections to the Report and Recommendation. In the absence of

objections to the Report and Recommendation, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court must “only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). After a thorough review of the Report and Recommendation and the record in this case,

the Court adopts the Report and Recommendation and incorporates it herein.

        IT IS, THEREFORE, ORDERED that Respondent’s Motion for Summary Judgment

(DE 17) is granted, and Petitioner’s Petition for Writ of Habeas Corpus is dismissed.

        IT IS FURTHER ORDERED that a certificate of appealability is denied because

Defendant has failed to make “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2).



                                                   2
       9:20-cv-04271-JD        Date Filed 08/17/21       Entry Number 23        Page 3 of 3




       AND IT IS SO ORDERED.

                                                              _____________________________
                                                              Joseph Dawson, III
                                                              United States District Judge

Greenville, South Carolina
August 17, 2021




                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within sixty (60) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 3
